Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 29, 2022

                                      No. 04-22-00266-CR

                                        James KEARNS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2022W0277
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER
        On June 1, 2022, we issued a letter to the court reporters notifying them the reporter’s
record was late. The court reporters each responded to our notice by stating their portion of the
reporter’s record was not filed because appellant had failed to pay or make arrangements to pay
their fee for preparing the record and appellant was not entitled to appeal without paying the fee.

       We therefore ORDER appellant to provide written proof to this court stating either (1)
the reporters’ fees have been paid or arrangements have been made to pay the reporters’ fees; or
(2) appellant is entitled to appeal without paying the reporters’ fees by July 11, 2022.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court